                        Case 19-51152-CSS               Doc 25-1        Filed 05/03/21         Page 1 of 1

                                                     Notice Recipients
District/Off: 0311−1                       User: admin                             Date Created: 5/3/2021
Case: 19−51152−CSS                         Form ID: van433b                        Total: 5


Recipients of Notice of Electronic Filing:
pla         Alfred T. Giuliano         atgiuliano@giulianomiller.com
aty         Damien Nicholas Tancredi            damien.tancredi@flastergreenberg.com
                                                                                                                    TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
ust         U.S. Trustee       Office of the United States Trustee       J. Caleb Boggs Federal Building    844 King Street,
            Suite 2207       Lockbox 35         Wilmington, DE 19801
ust         U.S. Trustee       Office of United States Trustee       J. Caleb Boggs Federal Building     844 King Street, Suite
            2207        Lockbox 35         Wilmington, DE 19899−0035
ust         United States Trustee (SV)        915 Wilshire Blvd, Suite 1850        Los Angeles, CA 90017
                                                                                                                    TOTAL: 3
